Exhibit 10.2
 
GUARANTY
 
GUARANTY, dated as of February 7, 2011, made by Inventa Technologies, Inc. (the
“Guarantor”), in favor of each of the Holders (as defined below).
 
W I T N E S S E T H:
 
Whereas, pursuant to that certain Exchange Agreement (the “Exchange Agreement”)
dated on or about the date hereof by and among ANTS SOFTWARE, INC., a Delaware
corporation (the “Company”), and the Holders named therein (the “Holders”), the
Company issued to the Holders the Company’s Convertible Notes Due January 31,
2013 (the “Notes”); and
 
Whereas, the Guarantor is a wholly-owned subsidiary of the Company; and
 
Whereas, as a condition precedent to the Holders’ exchange for the Notes and in
order to induce the Holders to exchange for the Notes, the Company agreed that
the Guarantor would guaranty the obligations under the Notes in accordance with
the terms set forth in this Guaranty and the Exchange Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Holders to make and maintain the loans evidenced
by the Notes, Guarantor hereby agrees with the Holders as follows:
 
SECTION 1.DEFINED TERMS
 
1.1                 Definitions
 
(a)      Capitalized terms used herein and not otherwise defined herein shall
have the meanings given to them in the Notes or Exchange Agreement.
 
(b)      The following terms shall have the following meanings:
 
“Guaranty” means this Guaranty, as the same may be amended, supplemented or
otherwise modified from time to time.
 
“Holders” mean all of the Holders (as identified in each Note) of the Notes.
 
“Obligations” mean the collective reference to the unpaid principal of and
default interest on the Notes thereunder and all other obligations and
liabilities of the Company to the Holders (including, without limitation,
default interest accruing at the then applicable rate provided in the Notes
after the maturity of the Notes and interest accruing at the then applicable
rate after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company, if a
claim for post-filing or post-petition interest is allowed in such proceeding,
and including, without limitation, the conversion of Notes into Common Stock),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Exchange Agreement, the Notes, this Guaranty, or the other agreements,
or any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees and
disbursements of counsel to the Holders that are required to be paid by the
Company or the Guarantor pursuant to the terms of any of the foregoing
agreements).
 
 
 

--------------------------------------------------------------------------------

 
 
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
1.2                 Other Definitional Provisions.
 
The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and Section references are to
this Guaranty unless otherwise specified.  The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.
 
SECTION 2.GUARANTY
 
2.1                 Guaranty.  The Guarantor hereby absolutely, unconditionally
and irrevocably guarantees to the Holders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.  For clarification, such maximum
amount of guaranty hereunder shall not be reduced as a result of any conversions
or payments under the Notes (i.e., the last dollars owing under the Notes shall
remain subject to this Guaranty).
 
Nature of Guaranty.  Guarantor’s liability under this Guaranty shall be
unlimited, open and continuous for so long as this Guaranty remains in
force.  Guarantor intends to guaranty at all times the performance and prompt
payment when due, whether at maturity or earlier by reason of acceleration or
otherwise, of all Obligations.  Accordingly, no payments made upon the
Obligations will discharge or diminish the continuing liability of Guarantor in
connection with any remaining portions of the Obligations or any of the
Obligations which subsequently arises or is thereafter incurred or
contracted.  No payment made by the Company, the Guarantor, any other guarantor
or any other Person or received or collected by the Holders from the Company,
the Guarantor, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of Guarantor hereunder
which shall, notwithstanding any such payment (other than payment and
performance in full of the Obligations), remain liable for the Obligations until
the Obligations are paid and performed in full.
 
 
2

--------------------------------------------------------------------------------

 
 
Duration of Guaranty.  This Guaranty will take effect when received by the
Holders without the necessity of any acceptance by the Holders, or any notice to
Guarantor or to the Company, and will continue in full force until all the
Obligations incurred or contracted shall have been fully and finally paid and
satisfied and all other obligations of Guarantor under this Guaranty shall have
been performed in full.  All renewals, extensions, substitutions, and
modifications of the Obligations, release of any other guarantor or termination
of any other guaranty, of the Obligations shall not affect the liability of
Guarantor under this Guaranty.  This Guaranty is irrevocable and is binding upon
Guarantor and Guarantor’s successors and assigns so long as any of the
guaranteed Obligations remain unpaid.
 
2.2                 No Subrogation.  Notwithstanding any payment made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Holders, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Holders against the Company or any other guarantor or guaranty or
right of offset held by the Holders for the payment of the Obligations, nor
shall the Guarantor seek or be entitled to seek any contribution or
reimbursement from the Company or any other guarantor in respect of payments
made by the Guarantor hereunder, until all amounts owing to the Holders by the
Company on account of the Obligations are paid in full.  If any amount shall be
paid to the Guarantor on account of such subrogation rights at any time when all
of the Obligations shall not have been paid and performed in full, such amount
shall be held in trust for the benefit of the Holders, segregated from other
funds of the Guarantor, and shall, forthwith upon receipt by the Guarantor, be
turned over to the Holders in the exact form received by such Guarantor (duly
indorsed by the Guarantor to the Holders, if required), to be applied against
the Obligations, whether matured or unmatured, in such order as the Holders may
determine.
 
2.3                 Amendments, Etc. With Respect To The Obligations.  Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment or performance of any of the Obligations made
by any of the Holders may be rescinded by such Holder and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or guaranty therefor or right of offset with respect thereto,
may, from time to time, in whole or in part, be renewed, extended, amended,
modified, accelerated, compromised, waived, surrendered or released by the
Holders, and the Exchange Agreement, the Notes and the other Agreements and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Holders may
deem advisable from time to time, and any guaranty or right of offset at any
time held by the Holders for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released.
 
 
3

--------------------------------------------------------------------------------

 
 
2.4                 Guaranty Absolute and Unconditional.  Guarantor hereby
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Holders upon the
guaranty contained in this Section 2 or acceptance of the guaranty contained in
this Section 2; the Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the Guaranty contained in this Section 2; and all
dealings between the Company and the Guarantor, on the one hand, and the
Holders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guaranty contained in this Section
2.  Guarantor hereby waives, to the extent permitted by law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or the Guarantor with respect to the Obligations.  Guarantor
understands and agrees that the guaranty contained in this Section 2 shall be
construed as a continuing, absolute and unconditional Guaranty of payment and
performance without regard to (a) the validity or enforceability of the Exchange
Agreement, Notes or any of the other Agreements, any of the Obligations or any
other guaranty or right of offset with respect thereto at any time or from time
to time held by the Holders, (b) any defense, set-off or counterclaim (other
than a defense of actual payment and performance of all Obligations) which may
at any time be available to or be asserted by the Company or any other Person
against the Holders, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Company or Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Company for
the Obligations, or of Guarantor under the guaranty contained in this Section 2,
in bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against Guarantor, the
Holders may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as they may have against the Company
or any other Person or against any other guaranty for the Obligations or any
right of offset with respect thereto, and any failure by the Holders to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company or any other Person or to realize upon any such other guaranty
or to exercise any such right of offset, or any release of the Company or any
other Person or any such other guaranty or right of offset, shall not relieve
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Holders against any Guarantor.
 
2.5                 Reinstatement.  The guaranty contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by the Holders upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company, Guarantor
or any other guarantor of the Obligations, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company, Guarantor or any other guarantor of the Obligations or
any substantial part of its property, or otherwise, all as though such payments
had not been made.
 
2.6                 Payments.  Guarantor hereby guarantees that payments
hereunder will be paid to the Holders without set-off or counterclaim in U.S.
dollars at the addresses set forth or referred to on the signature pages to the
Exchange Agreement (or as otherwise required by the Notes) or by wire transfer
pursuant to instructions provided to the Guarantor by the Holders.
 
SECTION 3.REPRESENTATIONS AND WARRANTIES
 
Guarantor represents and warrants to the Holders that:
 
3.1                 Organization, Good Standing and Qualification.  The
Guarantor is a corporation, validly existing and in good standing under the laws
of the jurisdiction of its formation and has all requisite corporate power and
authority to carry on its business as now conducted and own its properties.  The
Guarantor is duly qualified to do business as a corporation and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or licensing necessary
unless the failure to so qualify would not be reasonably likely to result in a
material adverse effect.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2                 Authorization.  The Guarantor has full power and authority
and has taken all requisite action on the part of the Guarantor, its officers,
directors and stockholders necessary for (i) the authorization, execution and
delivery of this Guaranty, and (ii) authorization of the performance of all
obligations of the Guarantor hereunder.  This Guaranty constitutes legal, valid
and binding obligations of the Guarantor, enforceable against the Guarantor in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.
 
3.3                 Consents.  The execution, delivery and performance by the
Company of this Guaranty require no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, or official.
 
3.4                 No Conflict, Breach, Violation or Default; Compliance with
Law.  The execution, delivery and performance of this Guaranty by the Guarantor
will not conflict with or result in a breach or violation of any of the terms
and provisions of, or constitute a default under (i) the Guarantor’s trust
agreement or other organizational documents, or (ii) except where it would not
have a material adverse effect, (A) any statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Guarantor or any of its properties, or (B) any agreement
or instrument to which the Guarantor is a party or by which the Guarantor is
bound or to which any of the properties of the Guarantor is subject.  Except
where it would not have a material adverse effect, the Guarantor (i) is not in
violation of any statute, rule or regulation applicable to the Guarantor or its
assets, (ii) is not in violation of any judgment, order or decree applicable to
the Guarantor or its assets, and (iii) is not in breach or violation of any
agreement, note or instrument to which it or its assets are a party or are bound
or subject.  The Guarantor has not received notice from any Person of any claim
or investigation that, if adversely determined, would render the preceding
sentence untrue or incomplete.
 
3.5                 No Limitation of Guaranty.  No representations, warranties
or agreements of any kind have been made to or with Guarantor which would limit
or qualify in any way the terms of this Guaranty.
 
3.7                 Company’s Request.  This Guaranty is executed at the
Company’s request and not at the request of the Holders.
 
SECTION 4.COVENANTS
 
4.1      So long as any Notes remain outstanding, the Guarantor shall maintain
its existence.  The Guarantor shall not consolidate with or merge with or into,
or convey, transfer or lease all or substantially all its assets to, any Person.
 
 
5

--------------------------------------------------------------------------------

 
 
4.2           The Guarantor covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law
wherever enacted, now or at any time hereafter in force, that may affect the
covenants or the performance of this Guaranty; and the Guarantor (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and covenants that it shall not, by resort to any such law,
hinder, delay or impede the execution of any right herein granted to the
Holders, but shall suffer and permit the execution of every such right as though
no such law has been enacted.
 
SECTION 5.WAIVERS; SUBORDINATION
 
5.1                 Guarantor’s Waivers.
 
(a)      Holder’s Actions.  Notwithstanding any other waivers by the Guarantor
pursuant to this Guaranty and except as prohibited by applicable law, the
Guarantor waives any right to require a Holder to: (i) continue lending money or
to extend other credit to the Company; (ii) resort for payment or to proceed
directly or at once against any person, including the Company or any other
guarantor; (iii) commit any act or omission of any kind at any time with respect
to any matter whatsoever; or (iv) demand and/or enforce compliance with the
terms of any agreement by any other party thereto.
 
(b)      Insolvency.  If now or hereafter the Company shall be or become
insolvent and the Obligations under the Notes have not been paid and performed
in full, Guarantor hereby waives and relinquishes in favor of the Holders and
Company, and their respective successors and assigns, any claim or right to
payment Guarantor may now have or hereafter have or acquire against the Company,
by subrogation or otherwise, such that at no time shall Guarantor be or become a
“creditor” of the Company within the meaning of 11 U.S.C. Section 547(b) or any
successor provision of the United States Federal bankruptcy laws.
 
(c)      Guarantor’s Rights and Defenses.  Guarantor also waives any and all
rights or defenses arising by reason of (i) any “one action” or
“anti-deficiency” law or any other law which may prevent the Holders from
bringing any action, including a claim for deficiency, against the Guarantor,
before or after the commencement or completion of any foreclosure action, either
judicially or by exercise of a power of sale; (ii) any election of remedies by
the Holders which destroys or otherwise adversely affects the Guarantor’s
subrogation rights or the Guarantor’s rights to proceed against the Company for
reimbursement, including without limitation, any loss of rights Guarantor may
suffer by reason of any law limiting, qualifying, or discharging the
Obligations; (iii) any disability or other defense of the Company, of any other
guarantor, or of any other person, or by reason of the cessation of the
Company’s liability from any cause whatsoever, other than payment in full in
legal tender or by performance in full, of the Obligations; (iv) any statute of
limitations, if at the time any action or suit brought by the Holders against
the Guarantor is commenced there is outstanding Obligations which are not barred
by any applicable statute of limitations; (v) any defenses given to guarantors
at law or in equity other than actual payment and performance of the
Obligations; or (vi) any act, omission, election or waiver by the Holders of the
type set forth in this Guaranty.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)      No Set-off, Counterclaim, Etc.  Guarantor further waives and agrees not
to assert or claim at any time any deductions to the amount guaranteed under
this Guaranty for any claim of set-off, counterclaim, counter demand, recoupment
or similar right.
 
5.2                 Guarantor’s Understanding With Respect to
Waivers.  Guarantor warrants and agrees that each of the waivers set forth
herein is made with Guarantor’s full knowledge of its significance and
consequences and that, under the circumstances, the waivers are reasonable and
not contrary to public policy or law.  If any such waiver is determined to be
contrary to any applicable law or public policy, such waiver shall be effective
only to the extent permitted by law or public policy.
 
5.3                 Subordination of the Company’s Debts to
Guarantor.  Guarantor agrees that the Obligations of the Company to the Holders,
whether now existing or hereafter created, shall be prior to any claim that the
Guarantor may now have or hereafter acquire against the Company, whether or not
the Company becomes insolvent.  Guarantor hereby expressly subordinates to the
Obligations any claim Guarantor may have against the Company, upon any account
whatsoever (including without limitation all intercompany obligations owing to
Guarantor from the Company), to any claim that the Holders may now or hereafter
have against the Company; provided, however, that the Company may make payments
on such claims that represent bona fide claims for money lent or property
transferred to the Company in the ordinary course of the business of the
Guarantor and the Company unless and until an Event of Default (including
without limitation any default under the Agreements which with notice or passage
of time or both would become an Event of Default) shall have occurred under the
Notes.  In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or similar proceedings, through bankruptcy, by an assignment for
the benefit of creditors, by voluntary liquidation, or otherwise, the assets of
the Company applicable to the payment of the claims of both the Holders and the
Guarantor shall be paid to the Holders.
 
SECTION 6.MISCELLANEOUS
 
6.1                 Amendments In Writing.  None of the terms or provisions of
this Guaranty may be amended, supplemented or otherwise modified except by an
instrument in writing signed by the Guarantor and 75% in interest of the Holders
(based on outstanding principal amount of Notes), and no provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.
 
6.2                 No Waiver By Course Of Conduct; Cumulative Remedies. The
Holders shall not by any act (except by a written instrument pursuant to Section
6.1), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of the Holders,
any right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by any Holder of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which such Holder would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
 
 
7

--------------------------------------------------------------------------------

 
 
6.3                 Enforcement Expenses.      Guarantor agrees to pay or
reimburse the Holders for all their reasonable costs and expenses incurred in
collecting against the Guarantor under the guaranty contained in Section 2 or
otherwise enforcing or preserving any rights under this Guaranty and the other
Agreements to which such Guarantor is a party, including, without limitation,
the reasonable fees and disbursements of counsel to the Holders.
 
6.4                 Successors And Assigns.  This Guaranty shall be binding upon
the successors and assigns of Guarantor and shall inure to the benefit of the
Holders and their respective successors and assigns; provided that Guarantor may
not assign, transfer or delegate any of its rights or obligations under this
Guaranty without the prior written consent of the holders of 75% of the
outstanding Principal Amount of Notes.
 
6.5                 Facsimile.  This Guaranty may be executed by facsimile or
email of a PDF (or similar) image file of the executed signature page hereto.
 
6.6                 Severability.  Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
6.7      Governing Law; Jurisdiction.
 
(a)      Governing Law.  THIS GUARANTY WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
 
(b)      Jurisdiction.  The Guarantor irrevocably submits to the exclusive
jurisdiction of any State or Federal Court sitting in the State of New York,
County of New York, over any suit, action, or proceeding arising out of or
relating to this Guaranty.  The Guarantor irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action, or proceeding brought in such a
court and any claim that suit, action, or proceeding has been brought in an
inconvenient forum.
 
The Guarantor agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding.  Nothing herein shall affect Holder's right to serve process in any
other manner permitted by law.  The Guarantor agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)      No Jury Trial.  The Guarantor and, by acceptance of the benefits
hereof, each Holder, knowingly and voluntarily waives any and all rights it may
have to a trial by jury with respect to any litigation based on, or arising out
of, under, or in connection with, this Guaranty and for any counterclaim
therein.
 
6.8      Acknowledgements.  Guarantor hereby acknowledges that:
 
(a)      it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Agreements to which it is a party;
 
(b)      the Holders have no fiduciary relationship with or duty to Guarantor
arising out of or in connection with this Guaranty or any of the other
Agreements, and the relationship between the Guarantor, on the one hand, and the
Holders, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
(c)      no joint venture is created hereby or by the other Agreements or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Holders.
 


 
[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.
 

 
GUARANTOR:
     
INVENTA TECHNOLOGIES, INC.
         
By:  /s/ David A. Buckel                        
 
Name:  David A. Buckel
 
Title:    CFO and corporate Secretary
 
Address:

 
 
10